Citation Nr: 1015932	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected low back pain.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to service connection for claimed right 
wrist/right ulnar nerve syndrome.  

4.  Entitlement to service connection for a claimed right 
ankle disorder.  

5. Entitlement to service connection for claimed plantar 
fasciitis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1981 to February 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the RO.  

The issues of an initial compensable rating for the service-
connected low back pain and service connection for a cervical 
spine disorder, a right wrist/right ulnar nerve syndrome, and 
plantar fasciitis are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  The currently demonstrated history of right ankle sprain 
with intermittent symptoms is shown as likely as not to have 
had its clinical onset during the Veteran's extended period 
of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a right ankle 
sprain is due to a disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  The VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that a full discussion of the 
applicable notice and duty to assist provisions of VCAA is 
not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran contends that her current right ankle disorder is 
related to her active duty service.  A January 2001 service 
treatment record (STR) noted an ache in the right ankle.  A 
September 2001 STR noted aches and pain involving the ankle.  

On a December 2001 Report of Medical History, the Veteran 
noted a history of having swollen or painful joints and using 
corrective devises such as orthotics and reported having 
ankle pain and a prescription of Naproxen.  

During her December 2005 VA general examination, the examiner 
noted that the Veteran had sprained her right ankle in 1987 
and reported having very infrequent ankle pain with no 
triggers or alleviating factors.  Reportedly, it popped when 
she moved it.  The VA examiner entered a diagnosis of a 
history of right ankle sprain with intermittent symptoms and 
no degenerative changes.  

On this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently diagnosed 
history of right ankle sprain with intermittent symptoms as 
likely as not is due to a documented injury sustained during 
the Veteran's extended period of active service.  

In resolving all reasonable doubt in favor of the Veteran, 
service connection for the history of right ankle sprain with 
intermittent symptoms is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for the history of a right ankle sprain 
with intermittent symptoms is granted.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's other claims must be remanded for further 
development prior to appellate handling.  

As there are notations of in-service cervical spine 
manifestations, right wrist/right ulnar nerve syndrome, and 
plantar fasciitis, the RO should arrange for VA examinations 
to fully discern the nature of claimed conditions.  

Moreover, in a September 2006 Notice of Disagreement, the 
Veteran indicated that her low back was worse than when it 
was currently rated.  In a January 2009 letter, the Veteran 
requested to be reevaluated for her low back pain.  Hence, 
the Board finds that a current VA examination is required to 
evaluate the severity of the service-connected low back 
disability picture.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  Prior to affording a VA 
examination, the Veteran should be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
the claim that have not already been associated with the 
Veteran's claims file.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should send the Veteran and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate her 
claim.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  

In addition, the notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that she 
may submit evidence to support her claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO then should schedule the 
Veteran for a VA examination in order to 
determine the current nature and likely 
etiology of the claimed cervical spine 
disorder, a right wrist/right ulnar nerve 
syndrome and plantar fasciitis.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
testing should be performed.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the Veteran as likely as not is 
experiencing current disability involving 
the cervical spine, right wrist/right 
ulnar nerve syndrome or plantar fasciitis 
consistent with any documented event or 
incident of the Veteran's active service.  

4.  The Veteran also should be scheduled 
for another VA examination to determine 
the current extent and severity of the 
service-connected low back disability 
picture.  The claims folder should be 
made available to the examiner for 
review.  All indicated testing should be 
performed.  A detailed medical history 
should be elicited from the Veteran and 
recorded in the record.  

Based on his/her review of the record, 
the examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The RO should notify the Veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Following completion of indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and her accredited representative 
and afford them with a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


